DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/07/2021 and 04/12/2021 have been entered and considered. Upon entering claims 1-3, 5-8 and 10-12 have been amended, and claims 4, 9 have been cancelled.
Allowable Subject Matter
Claims 1-3, 5-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “controller circuitry configured to increase a duty cycle of the voltage step-up switch until a voltage of the intermediate capacitor is lowered to a predetermined value or lower, when in a switching operation which includes the power conversion device switching from power reception during which power from the inner coil is transmitted to the inverter and to the bidirectional DC/DC converter to power transmission in which power is transmitted from the DC power source through the DC/DC converter and through the inverter to the inner coil” and in combination with other limitations.
Claims 2-3 and 10 depend on the independent claim 1.
Claim 5 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the power conversion device which was the power reception side power conversion device further includes controller circuitry starts the 
Claims 6-8 and 11-12 depend on the independent 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/Primary Examiner, Art Unit 2836